Per curiam.
The State Bar of Georgia filed two complaints against H. Burton Crews, Jr. In both of those complaints, the State Bar alleged violations of Standards 4, 44, and 45 of State Bar of Georgia Rule 4-102. In the second complaint, docketed as Supreme Court Disciplinary No. 762, the State Bar alleged the additional violations of Standards 22, 23, 61, 63, and 68 of State Bar of Georgia Rule 4-102. In his petition for voluntary discipline in S.C.D. No. 670, the first complaint, Crews admitted violating Standard 44 and petitioned for a thirty-day suspension. The State Bar recommends we accept this petition. In his petition for voluntary discipline in S.C.D. No. 762, Crews admitted violations of Standards 44, 45 (f), and 68 and petitioned for a thirty-day suspension to run concurrent with the suspension in S.C.D. No. 670. The State Bar recommends we accept this petition as well.
We accept the State Bar’s recommendations and order that Crews be suspended from the practice of law for thirty days for his admitted violation in S.C.D. 670 and that he be suspended from the practice of law for thirty days, to run concurrent with the aforeordered suspension, for his violations in S.C.D. 762.

All the Justices concur.